DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

2.	With regard to claim 1, the Examiner suggests Applicants rewrite the phrase “selected from polyacrylonitrile, polysulfone, polyetherimide and polyvinyl difluoride” as either “selected from the group consisting of polyacrylonitrile, polysulfone, polyetherimide and polyvinyl difluoride” or “selected from the group consisting of polyacrylonitrile, polysulfone, polyetherimide, polyvinyl difluoride, and combinations thereof” to place the limitation in proper Markush format. See MPEP 2117.

3.	With regard to claim 13, the Examiner suggests Applicants include the full terminology polyacrylonitrile-r-methacrylate polyethylene glycol copolymer along with the abbreviation “PAN-r-PEGMA” to improve the clarity of the claim language.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claims 1 and 3 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative term renders the claimed thicknesses of the selective layer and porous support indefinite.
The term "about" in claims 8, 9 and 11 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative term renders the claimed dissolving temperature, copolymer concentration and ratio of alcohol to water indefinite.
Claims 2 and 4-6 are likewise rejected due to their dependence from claim 1.

Allowable Subject Matter

6.	Claims 7, 10 and 12-14 are allowed.

7.	Claims 1-6, 8, 9 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	The following is a statement of reasons for the indication of allowable subject matter:


However, KR ‘000 is directed to a porous, single-layer membrane comprising a block copolymer instead of the thin-film composite membrane comprising a defect-free selective layer formed from a random copolymer as instantly recited.

Dejardin et al. (US 5,236,592) discloses a dialysis membrane comprising a porous polyacrylonitrile support membrane coated with a PAN-r-PEGMA copolymer to reduce the thrombogenic character of the support at the abstract, col. 1, lines 6-12 and col. 3, line 60 to col. 4, line 6.
However, the PAN-r-PEGMA copolymer of Dejardin et al. is provided as a surface-modifying coating on the support to reduce platelet deposition and does not form a defect-free selective layer as instantly recited.

The publication “CO2-Philic Thin Fil Composite Membranes: Synthesis and Characterization of PAN-r-PEGMA Copolymer” (hereinafter “the Karunakaran et al. publication”) discloses the instantly recited thin film composite membrane (see the abstract) as well as the recited method of fabricating the thin film composite membrane (see Section 3.2) and capturing carbon dioxide suing the thin film composite membrane (see Section 3.3).
However, the Karunakaran et al. publication names the same five co-authors who are named as joint inventor of the instant application and was published less than one year prior to the effective filing date of the instant application. Accordingly, the Karunakaran et al. publication is disqualified as prior art under the provisions of 35 USC 102(b)(1)(A).

With regard to claims 1-6, the prior art made of record does not teach or fairly suggest the thin film composite membrane of claim 1 comprising a porous polymer support selected from the recited polymers, and a CO2-philic defect-free selective layer comprising a PAN-r-PEGMA copolymer, wherein the selective layer has a thickness and molecular weight within the recited ranges. 
With regard to claims 7-12, the prior art made of record does not teach or fairly suggest the method of fabricating a thin film composite membrane of claim 7 comprising dissolving a PAN-r-PEGMA copolymer in an alcohol or alcohol-water mixture to form a copolymer solution, and immersing or partially immersing a porous polymer support in the copolymer solution to form a CO2-philic defect-free thin film composite membrane.

With regard to claims 13 and 14, the prior art made of record does not teach or fairly suggest the method of capturing one or more chemical species of claim 13 comprising contacting a thin film composite membrane comprising PAN-r-PEGMA with a fluid composition including at least CO2, and capturing CO2 from the fluid composition.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 28, 2021